COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO. 2-09-119-CV
 
 
ERIC VON DRAKE                                                                APPELLANT
 
                                                   V.
 
PAUL MEYER AND JERALD
KELLY                                          APPELLEES
 
                                               ----------
 
           FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------
On May
15, 2009, we notified appellant that the trial court clerk responsible for
preparing the appellate record in this appeal had informed this court that
satisfactory payment arrangements had not been made to pay for the designated
clerk=s
record.  See Tex. R. App. P.
35.3(a)(2).  We stated that we would
dismiss the appeal for want of prosecution if, on or before June 1, 2009,
appellant did not make arrangements to pay for the appellate record.




On May
27, 2009, appellant filed a motion for extension, and on June 10, 2009,
appellant=s motion for extension was
granted in part and denied in part, giving appellant until June 26, 2009 to
provide this court with proof of such payment or payment arrangements,
regardless of whether appellant paid or made arrangements to pay the court
reporter for the reporter=s record.  See Tex. R. App. P. 37.3(b).  We have received no proof of payment or
payment arrangements.
Because
appellant has not made payment arrangements for the clerk=s
record, it is the opinion of the court that the appeal should be dismissed for
want of prosecution.   Accordingly, we
dismiss the appeal.  See Tex. R.
App. P. 37.3(b), 42.3(b).
Appellant
shall pay all costs of the appeal, for which let execution issue.
 
PER CURIAM                       
 
 
PANEL: 
WALKER, MCCOY, and MEIER, JJ.
                                      
DELIVERED: 
July 9, 2009
 




[1]See Tex. R. App. P. 47.4.